The decedent, Frank Ulrich, died in July, 1921, leaving a last will and testament, executed on the 24th day of March of that year, by which he gave a large part of his residuary estate to his son-in-law, Langley J. Burchill, and appointed him together with the testator's grandson, Frank Ulrich, and one Otto Handwerk his executors. When the will was presented for probate a caveat
was filed by the widow and three of the children of the testator, opposing the granting of probate upon the ground that the will was the product of undue influence exercised upon the testator by his son-in-law, Burchill. The matter came on to be heard by the orphans court, with the result that the caveat was dismissed and the will admitted to probate. The caveators thereupon appealed to the prerogative court, and that tribunal, after a hearing, reached the conclusion that the claim of the caveators that the will was the product of undue influence exercised upon the testator by his son-in-law, Burchill, was justified by the proofs submitted, and, for that reason, reversed the judgment of the orphans court and vacated the letters testamentary granted by the tribunal. The present appeal is taken by Burchill, and challenges the validity of the decree made by the prerogative court.
Our examination of the proofs sent up with the petition of appeal satisfies us that the conclusion reached by the prerogative court, that the will of the testator was the product of undue influence exercised upon him by the appellant, was entirely justified, and that the decree under review should be affirmed.
It will be so ordered.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, KALISCH, KATZENBACH, WHITE, VAN BUSKIRK, McGLENNON, HETFIELD, DEAR, JJ. 9.
For reversal — PARKER, BLACK, CAMPBELL, LLOYD, KAYS, JJ. 5.
 *Page 1